[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT

                                                                     FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 05-14672                   January 13, 2006
                             Non-Argument Calendar            THOMAS K. KAHN
                                                                    CLERK

                      D. C. Docket No. 03-03437-CV-RWS-1

JOSH PATTON,
d.b.a. Central Station,

                                                   Plaintiff-Appellant,

                                      versus

CITY OF HAPEVILLE, GEORGIA,
a Municipal Corporation,
RUTH BARR, in her official
capacity as Alderman of the City of
Hapeville, Georgia, et al.,

                                                   Defendants-Appellees.



                    Appeal from the United States District Court
                       for the Northern District of Georgia


                                (January 13, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.
PER CURIAM:

      Appellant Josh Patton, individually and d/b/a Central Station (“Patton),

appeals the district court’s order granting summary judgment to the City of

Hapeville and various city officials, dismissing his claims for racial

discrimination, violations of the United States Constitution, and violations of the

Georgia Constitution. The district court determined that Patton’s claims were

barred by the doctrine of res judicata.

      Res judicata is a legal determination that we review de novo. Jang v.

United Technologies Corp., 206 F.3d 1147, 1149 (11th Cir. 2000). An action is

barred by prior litigation if “all four of the following elements are present: (1)

there is a final judgment on the merits; (2) the decision is rendered by a court of

competent jurisdiction; (3) the parties, or those in privity with them, are identical

in both suits; and (4) the same cause of action is involved in both cases.”

Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999).

      Upon careful review of the record and the parties’ briefs, we discern no

reversible error. Patton previously pursued an action against the City of Hapeville

and others in federal court, a court of competent jurisdiction. His claims arose out

of the same nucleus of operative fact, and were decided on the merits. Patton’s

claims are thus barred by res judicata.

                                           2
      At the beginning of his brief, Patton also argues that the district court

improperly “failed to accept as true and view in the light more favorable to the

appellant all facts alleged in appellant’s complaint.” We conclude from the

record, however, that the district court properly held that the defendants’ statement

of undisputed facts filed with their motion for summary judgment were admitted

when Patton failed to respond to the statement of facts in accordance with the

Federal Rules of Civil Procedure and the Local Rules for the United States District

Court for the Northern District of Georgia.

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                          3